Title: To Alexander Hamilton from Theodore Meminger, 19 November 1799
From: Meminger, Theodore
To: Hamilton, Alexander


          
            Major Genl. A Hamilton
            Sir,
            Fort Mifflin Novr. 19. 1799—
          
          Your letter of the 14th. Inst. I received yesterday—The Artificers of Captn. Elliotts Company are employed making Gun Carriages for this & other Garrisons As soon as I receive information from Captn. Bishop—where the Sergeant, (you have directed him to leave) is to be found—I will send on the Drummer of Captn. Ingersolls & the Boys of Captn. Bishops Companies—agreable to your order—A Copy of the General Orders founded on the proceedings of the Court Martial which sat at Reading had been forwarded on to me by Major J. Adlum—Geor. Tyson the only prisoner here, to whom they had respect, has been discharged—The Prisoners at present in Confinement at this place are—
          Robt. Brown of Captn. Irvins Company—crime—Mutiny & desertion, tried by Genl. Court Martial at Reading—
          John Harris—of Captn. James Reads Compy. A&E: confined by Lieut. Montgomery of the  Infy. at Reading & brought on to this place by order of Major J. Adlum—his crime desertion———
          Charles ODonnell—of Captn. John Henry’s Company—taken in Philada. & sent here—Crime desertion—
          James Donnaldson of ditto—ditto—
          Theophilus McBride—of Captn. Stilles Compy. A&E. sent here by Col. Moore of the Infy—crime desertion
          Charles Friar—of do—gave himself up at this place—
          Polk: Sweeny—of Captn. Staats Morris’s Compy. A&E. gave himself up to the Secy. of the Navy—
          With respect Your Obdt. Servt.
          
            Theodr. Meminger
            Lieut. Commdg
          
        